Case: 14-60701      Document: 00513402449         Page: 1    Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 14-60701
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              March 1, 2016
                                                                               Lyle W. Cayce
MIGUEL TALAMANTES VALVERDE,                                                         Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 557 234


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Miguel Talamantes Valverde, a native and citizen of Mexico, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
his appeal from the Immigration Judge’s (IJ) order of removal. He raises two
claims: (1) the IJ and the BIA failed to apply the correct standard in denying
his claim for relief under the Convention Against Torture (CAT); and (2) the IJ
and the BIA erred in denying his asylum claim. Despite noting in his issue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60701     Document: 00513402449     Page: 2   Date Filed: 03/01/2016


                                 No. 14-60701

statement that he is challenging the denial of withholding of removal,
Talamantes Valverde does not address that issue or argue that he has shown
a “clear probability” of future persecution. See Majd v. Gonzales, 446 F.3d 590,
595 (5th Cir. 2006). Accordingly, that issue is waived.        See Chambers v.
Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
      Because the BIA affirmed the IJ’s decision based in part on the IJ’s
reasoning, we may review both decisions. See Wang v. Holder, 569 F.3d 531,
536 (5th Cir. 2009); Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). We
review the factual determination that an alien is not eligible for asylum or
relief under the CAT under the substantial evidence standard. See Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Talamantes Valverde erroneously asserts that the IJ and the BIA failed
to engage in the two-part analysis set forth in Tamara-Gomez v. Gonzales, 447
F.3d 343, 350-51 (5th Cir. 2006). The record does not reflect that the IJ and
the BIA applied the incorrect legal standard or failed to conduct the proper
analysis in considering whether Talamantes Valverde was entitled to relief
under the CAT. While Talamantes Valverde may disagree with the ultimate
findings in support of the denial of his CAT claim, he does not challenge the
findings in his brief. Thus, he has waived any such challenge. See Chambers,
520 F.3d at 448 n.1.
      As for Talamantes Valverde’s asylum claim, the record does not compel
the conclusion that Talamantes Valverde is unable or unwilling to return to
Mexico “because of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994); see Wang, 569 F.3d at 537. Although Talamantes Valverde
asserts that his membership in a family constitutes “a particular social group”



                                       2
    Case: 14-60701    Document: 00513402449        Page: 3    Date Filed: 03/01/2016


                                 No. 14-60701

for purposes of asylum, the IJ and the BIA implicitly found that the alleged
persecution was based on economic disputes over land ownership and therefore
was not on account of Talamantes Valverde’s membership in “a particular
social group.” See Ontunez-Tursios v. Ashcroft, 303 F.3d 241, 348, 352-53 (5th
Cir. 2002) (holding that alien did not show land ownership dispute was
motivated by any protected ground); Cf. Castillo-Enriquez v. Holder, 690 F.3d
667, 668 (5th Cir. 2012) (“We do not recognize economic extortion as a form of
persecution   under   immigration     law,   nor    do   we    recognize    wealthy
[Salvadorians] as a protected group.”) (internal quotation marks and citation
omitted). To the extent that Talamantes Valverde asserts that the alleged
persecution was based on his political opinion, he provides no discussion of that
issue; thus, it is waived. See Chambers, 520 F.3d at 448 n.1.
      Under the circumstances, we do not address whether Talamantes
Valverde suffered persecution at the hands of the “government or forces that a
government is unable or unwilling to control,” Tesfamichael v. Gonzales, 469
F.3d 109, 113 (5th Cir. 2006), or demonstrated a well-founded fear of future
persecution, see Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).
      The petition for review is DENIED.




                                       3